DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 5 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (Minyung Park, Proposed Specification Framework for TGah, pages 1-13, 12 March 2012) in view of Zhang, et al. (US Pre Grant Publication No. 2012/0201316 A1) and Yang, et al. (US Pre Grant Publication No. 2012/0039198 A1).

Regarding claims 1 and 5, Park discloses a communication method by a communication apparatus in a wireless local area network (WLAN) system, the method comprising a communication apparatus in a wireless local area network (WLAN) system, the apparatus configured to:

generating/generate a first coded signal, generating/generate a second coded signal, wherein the second coded signal is generated by repeating the first coded signal in block unit and 
transmitting/transmit a signal generated based on the first coded signal and the second coded signal. (Park discloses block repetition coding of a transmitted signal including generating a first (original) coded signal [i.e. a block or a single symbol or a block] and a second coded signal [i.e. a block or single repeated symbol of a block] and transmitting the first and second signals [page 10, section R.3.2.2.1.D, The figure shows performing block wise replication on the FEC encoded 

Park fails to disclose generating the second coded signal is further generated based on bit conversion by converting bit information of the repeated first coded signal wherein the second coded signal is generated by converting a first part of bits of the repeated first coded signal based on the bit conversion wherein the bit conversion is performed based on an XOR operation using a predetermined bit for conversion and where a bit represented by 0 among the first part of bits is converted to 1, and a bit represented by 1 among the first part of bits is converted to 1. In the same field of endeavor, Zhang discloses the second coded signal is further generated based on bit conversion by converting bit information of the repeated first coded signal wherein the second coded signal is generated by converting a first part of bits of the repeated first coded signal based on the bit conversion wherein the bit conversion is performed based on an XOR operation using a predetermined bit for conversion and where a bit represented by 0 among the first part of bits is converted to 1, and a bit represented by 1 among the first part of bits is converted to 1 (Zhang discloses using an XOR [i.e. an exclusive OR in which a bit represented by 0 is converted to 1, and a bit represented by 1 is converted to 1] to perform PAPR reduction on some or all repeated bits/blocks [paragraph 0122].)
Therefore since Zang suggests using XOR based PAPR reduction on a portion of repeated bits, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the PAPR reduction of Zang with the system of Park by applying an XOR to a first portion the bits/blocks of the second coded signal before transmission. The motive to combine is to reduce the PAPR of the transmitted signal to reduce interference and to prevent large power spikes at high transmission power. 
Park as modified by Zang fails to disclose an XOR with a bit sequence. (i.e. Zhang only discloses an XOR with 1, which is arguably not a “bit sequence”) In the same field of endeavor, Yang discloses an XOR with a bit sequence. (The system of Yang discloses using a pre-computed bit sequence to minimize PAPR [paragraphs 0093, 0007].)
Therefore since Yang suggests using XOR based PAPR reduction based on a bit sequence, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the PAPR reduction of Yang with the system of Park as modified by Zhang by applying an XOR based on a precomputed sequence to the bits of the second coded signal before transmission. The motive to combine is to reduce the PAPR of the transmitted signal to reduce interference and to prevent large power spikes at high transmission power. 
 In relation to claim 5, Park as previously modified by Zang and Yang fails to disclose a processor and a transmitter for generating and transmitting, respectively. In another portion, Yang discloses a processor and a transmitter for generating and transmitting, respectively. (Yang discloses a processor performing transmission function processing [paragraph 0051-0052] and a transmitter [paragraph 0053].)
Therefore, since Yang discloses a processor and transmitter, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the processor and transmitter of Yang with the system of Park as previously modified by Zang and Yang such that the system uses a processor to perform the generation and a transmitter for transmission. The motive to combine is to use low cost microprocessors or DSPs to carry out the generation functions and to also use a transmitter to allow for physical transmission of the signal for proper operation. 
Regarding claims 4 and 8, Park discloses interleaving the first coded signal and the second coded signal to output an interleaved signal and modulating the interleaved signal of the first coded signal and the second coded signal to output a modulated signal and generating the signal based on the Park discloses that the first (original) and second (replicated) signal are interleaved [page 10, R3.2.2.1D, In particular the figure “Interleaver” and the second dot] and are then modulated and transmitted as the signal [page 10, R3.2.2.1D, In particular the elements after the “interleaver” showing BPSK modulation and transmission of the signal using RF]. As discussed with respect to the independent claim, supra, the second coded signal is based on bit conversion.)

Claims 2 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (Minyung Park, Proposed Specification Framework for TGah, pages 1-13, 12 March 2012) in view of Zhang, et al. (US Pre Grant Publication No. 2012/0201316 A1), Yang, et al. (US Pre Grant Publication No. 2012/0039198 A1) and Schmidl, et al. (US Pre Grant Publication No. 2011/0051747 A1).

Regarding claims 2 and 6, Park discloses the first coded signal comprises bits included in a OFDM (Orthogonal Frequency Division Multiplexing) symbol. (Park discloses that the blockwise repetition of the first symbol is on a per-OFDM symbol basis and the original and replicated output is a set of bits C1…C2 NDBPS [number of data bits per symbol] comprising C2 number of data bits per symbol [i.e. the first and second coded signal represent a first (original) and second (replicated) OFDM symbol comprising C2/NDBPS bits] [page 10, R3.2.2.1.D, particularly the second dot].)
Park as previously modified by Zang and Yang fails to disclose C2/NDBPS could be equal to 12, such that the first coded signal comprises 12 bits included in OFDM symbol. In the same field of endeavor Schmidl discloses C2/NDBPS could be equal to 12, such that the first coded signal comprises 12 bits included in OFDM symbol. (Schmidl discloses that an OFDM system can utilize 12 NDBPS [number of data bits per symbol] [paragraph 0032, in particular table 2, MCS 1, option 2 has 12 NDBPS].)
Therefore, since Schmidl teaches 12 bits per OFDM symbol, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the 12 bits per OFDM symbol Schmidl with the system of Park by making the NDBPS of Park as modified by Yang equal to 12 such that the first coded signal comprises 12 bits included in OFDM symbol. The motive to combine is to allow flexibility in the coding rate including allowing 12 bits per symbol to be used when it matches the needed rate to balance error probability with transmission rate.


Response to Arguments

Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. 

Applicant argues that the system of Park and Yang only disclose part of the features of the claimed invention, as Park and Yang only disclose separately the use of repetition and XOR for PAPR reduction (pages 6-7). The Examiner disagrees, but notes that the newly cited reference of Zang more clearly outlines the combination of features and indicates that PAPR XOR reduction may be applied only to some blocks of a repeated signal, such as the second coded signal generated by repeating the first coded signal in block unit. Therefore, Applicant’s Arguments have been considered and are not persuasive.
Applicant further argues that Park and Yang fail to disclose only a first part of the repeated coded signal have the XOR operation applied (page 7). The Examiner agrees (but notes that the broadest reasonable interpretation of the claims could include still applying an XOR to all of the repeated coded signal such that it is applied to a first part of the repeated signal, as nothing in the claims require it is only applied to a first part of the repeated signal). However, the newly cited reference of Zang discloses this element, as discussed in the independent claims, supra. Therefore, Applicant’s Arguments have been considered and are not persuasive.
Schmidl does not cure the claimed deficiencies with respect to claims 2 and 4 (page 8). The Examiner agrees, but notes that Schmidl is not needed to teach these limitations, as the Park, Yang and Zang discloses them for the reasons stated, supra.
	Finally, Applicant argues that the double patenting rejection should be withdrawn in view of the terminal disclaimer (page 8). The Examiner agrees and has withdrawn the double patenting rejection.


Allowable Subject Matter


Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  

	Regarding claims 3 and 7, the prior art fails to teach, suggest or disclose wherein the second coded signal is generated based on XOR operation using the 12 bits comprised in the second coded signal and [1 0 0 0 0 1 0 1 0 1 1 1]. That is, looking to the closest prior art of Yang, Yang teaches the use of XOR with a sequence to reduce PAPR and even suggests an exhaustive search of all possibilities with all zeros placed in the relevant field to determine a sequence that has the lowest possible PAPR (paragraph 0093). However, it does not teach or suggest the particular [1 0 0 0 0 1 0 1 0 1 1 1] XOR sequence claimed here and it is not clear how a person of ordinary skill in the art would determine to . 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466